IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARK GRIFFIS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-1640

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Nancy A. Daniels, Public Defender, and David Henson, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Ann Rhodaback, Assistant
Attorney General, Tallahassee, for Appellee.


           ON REMAND FROM THE FLORIDA SUPREME COURT



PER CURIAM.

      We previously affirmed Appellant’s convictions and sentences for using a

computer online service to solicit a person he believed to be a minor in violation of

section 847.0135(3)(a), Florida Statutes, and traveling to meet a person he believed
to be a minor in violation of section 847.0135(4)(a). Griffis v. State, 133 So. 3d
653 (Fla. 1st DCA 2014). Thereafter, the Florida Supreme Court quashed our

decision and remanded for reconsideration in light of State v. Shelley, 176 So. 3d
914 (Fla. 2015), which held that double jeopardy principles prohibit separate

convictions for solicitation under section 847.0135(3)(b) and traveling to meet a

minor after solicitation under section 847.0135(4)(b) if the charges are based on

the same conduct.

      After the remand, we ordered the state to show cause why Appellant’s

conviction and sentence for the lesser included offense should not be vacated based

on Shelley. The State filed a response stating that it “does not oppose this Court

vacating Appellant’s conviction and sentence for unlawful use of a computer

service to solicit a minor.” Accordingly, we remand for the trial court to vacate

Appellant’s conviction and sentence for the lesser included offense of using a

computer online service to solicit a minor. In all other respects, we affirm for the

reasons stated in our original opinion.

      AFFIRMED in part; REVERSED in part; REMANDED with instructions.

LEWIS, WETHERELL, and ROWE, JJ., CONCUR.




                                          2